--------------------------------------------------------------------------------

EXHIBIT 10.2

SNG Promissory Note



NOTE

THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. THE NOTE MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED
EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE
HARBOR THEREFROM.

No. 01-__-2007       

US $250,000

      

CELSIUS, INC.



0% UNSECURED NOTE

THIS Note is one of a duly authorized issue US $250,000.00 of CELSIUS, INC., a
corporation organized and existing under the laws of the State of Nevada
("Celsius") designated as its 0% Unsecured Note.

FOR VALUE RECEIVED, Celsius promises to pay to SPECIALTY NUTRITION GROUP, INC.
the registered holder hereof (the "Holder"), the principal sum of Two Hundred
and Fifty Thousand United States Dollars (US $250,000) as follows:

Fifteen Thousand United States Dollars (US $15,000.00) each of the following
dates:

March 30, 2007; April 30, 2007; May 30, 2007; June 30, 2007; July 30, 2007;
August 30, 2007; September 30, 2007; and October 30, 2007; and

One Hundred Thirty Thousand United States Dollars (US $130,000.00) on November
30, 2007,

(the "Maturity Date"). Except in an "Event of Default" (defined below), this
note shall bear no interest through the Maturity Date. In an Event of a Default,
interest will accrue on unpaid balance, if any, at the then current statutory
interest provided under Florida law. The principal payments of this Note, and
any interest on amounts unpaid following an Event of Default or the Maturity
Date, are payable in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts, at
the address last appearing on the Note Register of Celsius as designated in
writing by the Holder from time to time. Celsius will pay the principal, less
any amounts required by law to be deducted, to the registered holder of this
Note and addressed to such holder at the last address appearing on the Note
Register at such time payment is made. The forwarding of such check shall
constitute a payment of principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check plus any amounts so deducted.

This Note is subject to the following additional provisions:

1. Celsius shall be entitled to withhold from all payments of principal of this
Note, and any post-Maturity interest due on, this Note any amounts required to
be withheld under the applicable provisions of the United States income tax laws
or other applicable laws at the time of such payments, and Holder shall execute
and deliver all required documentation in connection therewith.

1

--------------------------------------------------------------------------------

2. This Note has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the "Act"), and other applicable
state and foreign securities laws. In the event of any proposed transfer of this
Note, Celsius may require, prior to issuance of a new Note in the name of such
other person, that it receive reasonable transfer documentation including legal
opinions that the issuance of the Note in such other name does not and will not
cause a violation of the Act or any applicable state or foreign securities laws.
Prior to due presentment for transfer of this Note, Celsius and any agent of
Celsius may treat the person in whose name this Note is duly registered on
Celsius' Note Register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Note be
overdue, and neither Celsius nor any such agent shall be affected by notice to
the contrary.

3. No recourse shall be had for the payment of the principal of, or the interest
on, this Note, or for any claim based hereon, or otherwise in respect hereof,
against any incorporator, shareholder, officer or director, as such, past,
present or future, of Celsius or any successor corporation, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.

4. The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note except under circumstances which will not result in a
violation of the Act or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.

5. This Note shall be governed by and construed in accordance with the laws of
the State of Florida. Each of the parties consents to the jurisdiction of the
state and federal courts sitting in Palm Beach County, Florida and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non coveniens, to the bringing of any such proceeding
in such jurisdiction.

6. The following shall constitute an "Event of Default":

 a. Celsius shall default in the payment of principal on this Note and same
    shall continue for a period of five (5) days; or
 b. Any of the representations or warranties made by Celsius herein or other
    written statements heretofore or hereafter furnished by Celsius in
    connection with the execution and delivery of this Note or the Agreement
    shall be false or misleading in any material respect at the time made; or
 c. Celsius shall fail to perform or observe, in any material respect, any other
    covenant, term, provision, condition, agreement or obligation of this Note
    and such failure shall continue uncured for a period of thirty (30) days
    after written notice from the Holder of such failure; or
 d. Celsius shall (1) admit in writing its inability to pay its debts generally
    as they mature; (2) make an assignment for the benefit of creditors or
    commence proceedings for its dissolution; or (3) apply for or consent to the
    appointment of a trustee, liquidator or receiver for its or for a
    substantial part of its property or business; or
 e. A trustee, liquidator or receiver shall be appointed for Celsius or for a
    substantial part of its property or business without its consent and shall
    not be discharged within ninety (90) days after such appointment; or
 f. Any governmental agency or any court of competent jurisdiction at the
    instance of any governmental agency shall assume custody or control of the
    whole or any substantial portion of the properties or assets of the Celsius
    and shall not be dismissed within ninety (90) days thereafter; or
 g. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
    proceedings for relief under any bankruptcy law or any law for the relief of
    debtors shall be instituted by or against Celsius and, if instituted against
    Celsius, shall not be dismissed within ninety (90) days after such
    institution or Celsius shall by any action or answer approve of, consent to,
    or acquiesce in any such proceedings or admit the material allegations of,
    or default in answering a petition filed in any such proceeding; or

2

--------------------------------------------------------------------------------

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider the
Redemption Amount of this Note immediately due and payable within five (5) days
of notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.

7. Nothing contained in this Note shall be construed as conferring upon the
Holder the right to vote or to receive dividends or to consent or receive notice
as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of Celsius, unless and to the extent converted in
accordance with the terms hereof.

IN WITNESS WHEREOF, Celsius has caused this instrument to be duly executed by an
officer thereunto duly authorized.

Dated: January ____, 2007

CELSIUS, INC.
a Nevada Corporation

/s/ Stephen C. Haley

By:
Stephen C. Haley, President

3

--------------------------------------------------------------------------------